Citation Nr: 1101622	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for essential tremor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty from August 1966 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in part, denied service connection for tremors.  

In July 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A transcript 
of his testimony is associated with the claims file.  

The case was previously before the Board in September 2010, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  The Veteran has current diagnosis of essential tremor.

2.  The Veteran and his wife report a continuity of 
symptomatology of tremors of the hands dating back to military 
service.  

3.  A VA medical opinion indicates that the Veteran's current 
essential tremor is related to military service.


CONCLUSION OF LAW

The criteria for service connection for essential tremor have 
been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable 
outcome below, no conceivable prejudice to the Veteran could 
result from the grant of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for tremors.  
He specifically asserts that he had spinal meningitis during 
active service; that medication to treat this disease resulted in 
him developing tremors of the upper extremities; and that he has 
had tremors ever since.  He asserts that he was treated for 
meningitis with an injection of "bicellion" and that this 
medication caused him to develop tremors.

The Veteran's service treatment records are of record.  While 
they reveal complaints of, and treatment for, symptoms of low 
back pain during service, they do not show that he was ever 
diagnosed with spinal meningitis during service.  A November 1966 
service treatment record reveals that he was diagnosed with 
chronic tonsillitis and that he was treated with bicellion.  An 
April 1967 treatment record indicates complaints of back pain 
treated with 500 milligrams of "Bolaxin."  The service 
treatment records do not reveal complaints of, or treatment for, 
any neurologic disorder or tremor during active service.  

In July 2010, the Veteran and his wife presented sworn testimony 
at a hearing before the undersigned Veterans Law Judge.  They 
both testified that the Veteran began having tremors of the hands 
during active service and that he has had them until the present.  
Both are competent to report the observable symptom of a tremor.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson 
v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  

VA treatment records dating from 2007 to the present establish 
that the Veteran has a current diagnosis of essential tremor.  

In October 2010, a VA Compensation and Pension examination of the 
Veteran was conducted.  The Veteran reported a history of tremors 
of the hands dating back to service in 1967 which has progressed 
in severity over the years.  The diagnosis was essential tremor.  
The examining physician's medical opinion was that it was as 
least as likely as not that the Veteran's tremor is related to 
his active service based upon his reported continuity of 
symptomatology.  

The Veteran has a current diagnosis of essential tremor.  The 
Veteran reports he began having tremors of the hands during 
active service and that this has persisted until the present.  
The Veteran's assertion of a continuity of symptomatology of 
tremors is supported by the testimony of his wife.  A VA 
physician has linked the current essential tremors to service 
based upon the reported symptoms.  Accordingly, service 
connection for essential tremor is warranted.


ORDER

Service connection for essential tremor is granted. 



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


